PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/722,191
Filing Date: 20 Dec 2019
Appellant(s): USHIJIMA et al.



__________________
Steven Tepera (Registration No. 65984)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 18, 2021, and the supplemental appeal brief filed December 16, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 28, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The Appellant alleges "[t]he rejections should be withdrawn because the cited art does not teach all of the features of the independent claim. Independent claim 1 recites 'the gas barrier is configured to inhibit gases from leaching from the recording substrates to the ultraviolet curable adhesive layer.' These features are not taught in the art of record, and for at least for this reason, claim 1 is allowable." See p. 4 of Brief.
As noted by the Examiner, in the Final rejection (mailed on June 28, 2021), the primary reference to Yoshida et al. (US 2015/0279411), hereinafter Yoshida et al., shows all the features of claim 1, but remains silent with respect to each recording substrate comprising a gas barrier layer on the other surface side of the substrate, wherein the gas barrier layer has a lower gas permeability than the substrate such that the gas barrier is configured to inhibit gases from leaching from the recording substrates to the ultraviolet curable adhesive layer
	However, such gas barrier layers (wherein the gas barrier layer has a lower gas permeability than the substrate) provided in the manner prescribed by claim 1, are well-known in the art.
As just one example, Ando (US 4,449,138), hereinafter, Ando, discloses an analogous optical disc, in the same field of endeavor as Yoshida et al., wherein the optical disc (e.g., 46, see Figs. 7, 8; see also col. 6, l. 21 through col. 7, l. 19) of Ando includes: a pair of recording substrates (e.g., 41-44, 41-44) each having a recording layer (e.g., 43, 43), and an attachment surface (e.g., surfaces of substrates that each face adhesive layer (45)) on an innermost, opposed/other side, the recording substrates (e.g., 41-clearly, unambiguously and expressly function as a "gas barrier layer" relative to the outer disposed porous substrates (e.g. 41, 41). By such a configuration, with the protective layers (44) directly sandwiching and contacting the adhesive layer (45), the protective layers (44, 44) also have the configuration and function to inhibit gases from leaching from the recording substrates to the adhesive layer.  
The Appellant opines at p. 5 of the Brief, "Ando’s protective layers, however, are distinct from the claim features recited above because Ando’s protective layers are provided with the aim of protecting the recording layer 43 from water, oxygen, and ionized impurities permeating through the substrate from the adhesive layer into the recording layer. Ando, col. 6 lines 37-59. This is shown by the arrows indicated in the annotated figure, below."  See p. 5 of the Brief, with Appellant's annotated Fig. 7 of Ando.
It is worth noting that the Appellant's claimed invention, as it pertains to the gas barrier layer, is void of any particular composition or material characteristic other than its intended capability of being "configured to inhibit gases from leaching from the recording substrates to the ultraviolet curable adhesive layer." Moreover, the Appellant's claimed invention is void of any particular composition of the recording substrates.

Turning to the Appellant's own specification (without any intention of reading limitations into the claims), at paragraph [0025]:
Any known substrates for optical discs may be applied as the substrate 1. The material of the substrate 1 may be any materials that can secure the function as an optical disc. Examples thereof include acrylic resins, methacrylic resins, polycarbonate resins, polyolefin resins (particularly amorphous polyolefin), polyester resins, polystyrene resins, and epoxy resins. Among them, polycarbonate resins are preferable in view of strength, transparency, etc. The shape of the substrate 1 may be adequately determined in accordance with the standard. Preferred examples of the shape include a discoid shape having a hole at the center in planner view. The thickness of the substrate 1 is not particularly limited. Preferred examples of the thickness include 300 m to 1300 m in view of strength, transparency, etc. 
 
Emphasis added.
Ando, at col. 6, ll. 23-25, discloses that the outer recording substrates (41, 41) (Fig. 7 of Ando) are "formed of acrylic resin," consistent with the scope of the invention of the Appellant's claimed recording substrate characteristic of being a source of gases which can leach into inner layers of the optical disc. See, also, inter alia, Figs. 7, 8; col. 1, l. 61-67; col. 3, ll. 23-50; col. 5, ll. 3-6; col. 5, l. 57 through col. 6, l. 8; col. 6, ll. 37-48; col. 7, ll. 15-19; col. 8, ll. 34-41. Thus, Ando discloses that the recording substrates readily allow oxygen or water to permeate from the outer atmosphere, to thereby leach into the inner layers of the optical disc. 
Attention is now directed to the "gas barrier layer." The Appellant does not claim the composition or material characteristic of the gas barrier layer (other than its intended goal of inhibiting gases from the outer recording substrates from leaching inward into the innermost layer of the optical disc). 

The gas barrier layer 3 is a layer having a lower gas permeability than the substrate 1 of the recording substrate 10, which can inhibit gases from leaching from the recording substrate 10 to the ultraviolet curable adhesive layer 20. The gas barrier layer 3 may be a layer consisting of organic substances, a layer consisting of inorganic substances, and a layer consisting of a mixture of organic and inorganic substances. Examples of the organic substance that may form the gas barrier layer 3 include polyamide resins, epoxy resins, ethylene-vinylalcohol copolymer, and polyvinylidene chloride. Examples of the inorganic substance that may form the gas barrier layer 3 include metals, metal oxides, metal nitrides, and metal sulfides. 


Emphasis added.
Ando, at col. 6, ll. 37-41, discloses that the protective layers (42) and (44) are formed of "the same material." Col. 3, ll. 32-35 of Ando set forth that the exemplified protective (gas barrier) layer(s) can include metal oxides. See also claim 9 of Ando. At col. 8, ll. 33-37. Ando further expressly states, "[i]n the embodiments described above, each of the intermediate protective layer, surface protective layer and outer protective layer is formed of an inorganic material which permits preventing permeation of oxygen or water." Nothing limits the permeation direction of gas (such as limiting the permeation of oxygen or water, to only one direction).
Because claim 1 is silent to the composition of the recording substrates and/or gas barrier layer, the intrinsic record including the specification of the Appellant is consulted. The Examiner isn’t attempting to improperly read limitations from the specification into the claimed invention, but looks to the specification so as to reasonably ascertain, by a preponderance of the evidence (if any) at hand, pertaining to the recording substrates and gas barrier layer of Ando as to:
1) Can the outer recording substrates of Ando allow gases to permeate toward the inner layers of the optical disc? - YES.
YES.
At col. 6, ll. 37-41 of Ando, it expressly states, "[t]he first and second intermediate protective layers 42 and 44 should be formed of the same material, i.e., a transparent inorganic material which permits preventing permeation of oxygen or water like the intermediate protective layer included in the first embodiment." 
Thus, Ando clearly demonstrates that the protective layers (44, 44) act in the same manner as layers (42, 42), to prevent permeation of gases (i.e., barrier layers to gas).
Ando clearly discloses recording substrates that are compositionally encompassed by the claimed invention (e.g., acrylic resin as noted, supra), as well as a gas barrier layer that is compositionally encompassed by the claimed "gas barrier layer" (e.g. metal oxides as noted, supra). As such, the gas barrier layer of Ando necessarily must have a "lower gas permeability than the [recording] substrate" (of Ando) as set forth in claim 1. Appellant has yet to offer evidence, affidavits or other facts to refute this characterization of the layers of Ando.
While it is noted that Ando does include outer protective layers (e.g., 42, 42) formed of the same composition and disposed outwardly of protective layers (44, 44), this is not dispositive. The claims as presently drafted do not preclude additional protective layers that are of the same composition for achieving the same function (note the open-ended transitional term "comprising" in line 1 of claim 1). Additionally, although protective gas barrier layers (44, 44) may indeed fulfill additional functions, they are clearly, nevertheless, "configured [by placement, composition, and express functional capability - "preventing permeation of oxygen or water" (col. 6, ll. 37-41 of Ando)] to inhibit gases from leaching from the recording substrates to the ultraviolet curable adhesive layer." 
factually provides concrete evidence (not some conjecture, speculation or unsupported conclusory assessment) that the protective layers (44, 44) expressly and explicitly are "configured [by placement, composition, and express functional capability] to inhibit gases from leaching from the recording substrates to the ultraviolet curable adhesive layer."
In addition, see col. 1, l. 61-67; col. 3, ll. 23-50; col. 5, ll. 3-6; col. 5, l. 57 through col. 6, l. 8; col. 6, ll. 37-48; col. 7, ll. 15-19; col. 8, ll. 34-41, wherein the protective (gas barrier) layers are expressly provided in order to mitigate the gas which permeates the outer recording transparent plastic substrates (such that the protective layers act as a gas barrier) inward toward the inner disc layers, including providing the protective layers sandwiching/contacting both sides of the adhesive layer which bonds the two recording substrates (41-44, 41-44) together, to clearly, unambiguously and expressly function as a "gas barrier layer" relative to the outer disposed porous substrates (e.g. 41, 41). By such a configuration, with the protective layers (44) directly sandwiching and contacting the adhesive layer (45), the protective layers (44, 44) also have the configuration and function to inhibit residual gases from leaching from the recording substrates to the ultraviolet curable adhesive layer.  
	The Appellant opines (at p. 12 of the Brief), that "Yoshida and Ando are both completely silent regarding a protective layer for adhesive layer [having the desired, intended claimed goal] to "inhibit gases from leaching from the recording substrates to the ultraviolet curable adhesive layer." Underline in original. The Appellant further lists embodiments of Ando that purportedly teach away from the claimed invention (see pp. 6-10 of Brief). Appellant also argues against the combination of Ando to Yoshida, stating at p. 6 of the Brief:
Moreover, the differences between the art would make any combination that could lead to the presently claimed invention beyond the knowledge of an ordinarily skilled artisan and beyond any motivation to combine Yoshida and Anda [sic]. The aim of providing gas barrier described in Ando is to protect the recording layer from water, oxygen, and ionized impurities located in the adhesive layer that would otherwise be abutting the recording layer. Ando Col. 6, lines 37-60. There is no requirement for the addition of the gas layer in Yoshido’s layers to be ordered differently: substrate 11 of disk 10 in Figure 2 is already between the recording layers (L0, L1, L2) 

The Examiner disagrees. 
That is, as set forth in the rejection, one of ordinary skill in the art would have been motivated to combine Ando with Yoshida et al. Given the express teachings and motivations, as espoused by Ando, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide a gas barrier layer on the other surface side of the substrate of Yoshida et al., as taught by Ando, in order to advantageously prevent water and oxygen from permeating the inner layers including the adhesive layer bonding the two recording substrates together, of the optical disc (via the porous outer substrates of the optical disc), and to further, advantageously, "moderate the strains caused by water absorption and by the difference in thermal expansion coefficient among the recording medium [], the substrate [] and the adhesive layer []" (see col. 7, ll. 15-19 of Ando), and/or to further still advantageously prevent "ionized impurity atoms contained in the substrate 41 or in the adhesive layer 45 [] from migrating into the recording layer 43" (see col. 6, ll. 55-58 of Ando) and/or to simply "prevent[] permeation of oxygen or water" (see col. 8, ll. 33-37 of Ando)". As such, at least one of the advantages as articulated, supra, would be sufficient for one of ordinary skill in the art to combine Ando with Yoshida et al., to arrive at the claimed invention. See Figs. 7, 8; see also col. 1, l. 61-67; col. 3, ll. 23-50; col. 5, ll. 3-6; col. 5, l. 57 through col. 6, l. 8; col. 6, ll. 37-48; col. 7, ll. 15-19; col. 8, ll. 34-41 of Ando (US 4,449,138), wherein the protective layers are expressly provided in order to mitigate the gas that permeates the outer recording transparent plastic substrates (such protective layers acting as a gas barrier) inward toward the inner disc layers, including providing the protective layers sandwiching/contacting both sides of the adhesive layer which bonds the two recording substrates (41-clearly, unambiguously and expressly functioning as a "gas barrier layer" relative to the outer disposed porous substrates.
That the protective layers (44, 44) in addition to "preventing permeation of oxygen or water like the intermediate protective layer included in the first embodiment" (see col. 6, ll. 37-41 of Ando (US 4,449,138)), may have an additional benefit of preventing "the ionized impurity atoms contained in the substrate 41 or in the adhesive layer 45 . . . from migrating into the recording layer 43" (see col. 6, ll. 55-59 of Ando (US 4,449,138)) is not dispositive, and would not dissuade someone of ordinary skill in the art from applying teachings and associated advantage(s) of the protective layer(s) of Ando (US 4,449,138), from being used in the optical disc of Yoshida et al. (US 2015/0279411), for the express reasons espoused by Ando (US 4,449,138), as noted, supra.
Regarding the dependent claims, the Appellant merely states:
The dependent claims incorporate the features of the independent claims from which they depend. Moreover, the other cited references used in the other rejections do not cure the above-described distinctions from the references used to reject the independent claims. Thus, for at least the reasons discussed above with reference to the independent claims, the dependent claims are allowable.

See p. 12 of the Brief.
The Examiner maintains that claim 1 is not allowable under 35 U.S.C. 103, being unpatentable over Yoshida et al. in view of Ando, for the reasons set forth, supra, and that the dependent claims 2-12 and 16-18 remain rejected for the reasons set forth in the rejection made Final (mailed June 28, 2021). 
The Examiner, as clearly articulated in the rejection, has set forth a one-to-one correspondence with each element of the claimed invention.  More concretely, as recited MPEP §2106:
Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be 

One must also bear in mind that limitations contained within Appellant's arguments cannot be read into the claims for the purpose of avoiding prior art.  In re Sporck, 386 F.2d 924, 155 USPQ 687 (CCPA 1968).
As set forth in the MPEP§ 706, “the standard to be applied in all cases is the 'preponderance of the evidence' test. In other words, an examiner should reject a claim if, in view of the prior art and evidence of record, it is more likely than not that the claim is unpatentable.”  Clearly, the Examiner has established that one of ordinary skill in the art would reasonably construe the one-to-one correspondence with each element of the claimed invention, in the manner set forth in the rejection, supra, by at least the preponderance of the evidence.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WILLIAM J KLIMOWICZ/            Primary Examiner, Art Unit 2688      
Conferees:
/STEVEN LIM/Supervisory Patent Examiner, Art Unit 2688   
                                                                                                                                                                                                     /JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.